Citation Nr: 0018411	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  95-29 042A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for additional disability, claimed as headaches, a back 
disorder, a neck disorder, and vision impairment, as the 
result of a fall at a VA medical facility on May 23, 1993.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 1995 rating decision in which the Philadelphia, 
Pennsylvania, Regional Office (RO) denied the veteran's claim 
of entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151 for additional disability as the result of a slip and 
fall while hospitalized at a VA hospital on May 23, 1993.  
The veteran subsequently perfected an appeal of that 
decision.

In April 1998 the case was remanded to the RO for additional 
development.  The case is now back before the Board for 
appellate review.


FINDINGS OF FACT

1.  On May 23, 1993, while hospitalized at a VA medical 
facility for treatment of heroin dependence, the veteran 
slipped and fell on a flight of stairs.

2.  There is no competent evidence that the veteran has 
additional disability as a result of his slip and fall in May 
1993.


CONCLUSION OF LAW

The veteran's claim for entitlement to benefits under 
38 U.S.C.A. § 1151 for additional disability as a result of a 
slip and fall at a VA medical facility in May 1993 is not 
well-grounded.  38 U.S.C.A. §§ 1151, 5107(a) (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.358 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a claim filed in July 1993, and in a supporting statement, 
the veteran asserted that on May 23, he slipped and fell at a 
VA medical facility, and that this injury resulted in 
headaches, neck problems, back problems, and vision problems.  
At a September 1995 hearing at the RO, he testified that on 
the morning of May 23, 1993, he and another patient were 
walking down a flight of stairs to get a soda from a vending 
machine when he stepped on a wet spot on the floor and fell 
down the stairs and was knocked unconscious.  He testified 
that this injury had resulted in low back problems and one 
major headache a month with smaller ones twice a week.  He 
further testified that he had a laminectomy on his low back 
in 1983 or 1984, but that he was able to work after this 
surgery and did not have any problems until the fall.   

Initially, the Board notes that the case was remanded in 
April 1998 for medical examinations and opinions as to 
whether the veteran has additional disability as a result of 
the May 1993 slip and fall; for administrative records 
pertaining to the fall; and for information from the veteran 
pertaining to his back surgery in the 1980's.  Administrative 
records were obtained from the VA medical center; however, 
all attempts to contact the veteran failed.  Letters sent 
from the RO to his last known address pursuant to the Board's 
remand were returned by the United States Postal Service 
(post office), as was a copy of the remand sent to the 
veteran by the Board.  

A review of the record reveals that since December 1997, all 
correspondence with the veteran from the VA sent to the 
veteran's last known address has been returned.  
Additionally, the Board notes that prior information sent to 
the address of record preceding the most recent address were 
also returned, indicating that the veteran was no longer at 
that address.  The RO contacted the post office, provided two 
different addresses for the veteran, and requested 
information as to whether the veteran resided at either.  The 
post office responded that one address was not a proper 
address, and that the veteran was unknown at the other 
address.  In further attempts to locate the veteran the RO 
tried, unsuccessfully, to contact him by phone at his phone 
numbers of record.  In a final effort to locate the veteran 
the RO contacted his accredited representative and requested 
his address from them.  They informed the RO that they did 
not have a current address for the veteran.  The RO 
determined that attempting to schedule VA examinations as 
requested in the remand was futile, and decided the claim 
based on the evidence of record.  

The veteran's September 19, 1995, hearing is the last contact 
with the veteran of record.  There is no indication that he 
made any subsequent attempt to contact the RO concerning his 
claim.  Despite the RO's inability to comply with the remand 
order for VA examinations, in a January 2000 statement, his 
accredited representative notes that the veteran's appeal 
"is fully developed" and ready for Board review, thus, 
apparently acknowledging the futility of attempting to 
schedule examinations.  

Given that the veteran has not contacted the RO in more than 
four years, and because remanding the case solely so that the 
RO can send notice of examinations to the veteran at an 
address that has been established as invalid would be futile, 
the Board finds that the VA has made all reasonable efforts 
to locate the veteran, provide the veteran with notice of his 
examinations, and develop the record.  See Wamhoff v. Brown, 
8 Vet. App. 517 (1996) ("[T]here is no burden on the part of 
the VA to turn up heaven and earth to find the [veteran].").  
Consequently, the Board will review the claim based on the 
evidence of record.  See 38 C.F.R. § 3.655 (1999); see also 
38 C.F.R. § 3.158(a) (1999).

Under 38 U.S.C.A. § 5107(a), all claimants seeking 
compensation, including those seeking compensation under 
38 U.S.C.A. § 1151, have the initial burden of showing that 
their claim is well grounded.  Jones v. West, 12 Vet. 
App. 460 (1999).  For a claim filed under 38 U.S.C.A. § 1151, 
prior to October 1, 1997, to be well grounded, the appellant 
must show: (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances lay evidence, 
of incurrence or aggravation of an injury as a result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.  Id.

The laws and regulations in effect when the veteran filed his 
claim provided that a veteran was entitled to additional 
compensation if he or she was injured as a consequence of 
hospitalization or treatment, and such injury or aggravation 
resulted in additional disability.  Specifically, in 
pertinent part, 38 U.S.C.A. § 1151 provided: 

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment, . . . and not the 
result of such veteran's own willful 
misconduct, and such injury or 
aggravation results in additional 
disability to or the death of such 
veteran, disability or death compensation 
. . . shall be awarded in the same manner 
as if such disability, aggravation, or 
death were service-connected.

38 U.S.C.A. § 1151.  The regulation implementing that 
statute, 38 C.F.R. § 3.358, provided, in pertinent part:  

(c) Cause.  In determining whether such 
additional disability resulted from a 
disease or injury or an aggravation of an 
existing disease or injury suffered as a 
result of . . . hospitalization, medical 
or surgical treatment . . . , the 
following considerations will govern: 

(1)  It will be necessary to show that 
the additional disability is actually the 
result of such disease or injury or an 
aggravation of an existing disease or 
injury and not merely coincidental 
therewith.  

(2)  The mere fact that aggravation 
occurred will not suffice to make the 
additional disability compensable in the 
absence of proof that it resulted from 
disease or injury or an aggravation of an 
existing disease or injury suffered as 
the result of . . . hospitalization, 
medical or surgical treatment, . . . .  

(3)  Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment . . . properly 
administered with the express or implied 
consent of the veteran . . . "Necessary 
consequences" are those which are 
certain to result from, or were intended 
to result from, the . . . treatment 
administered.

When determining whether a specific injury is a result of 
hospitalization, consideration must encompass not only 
injuries resulting from the provision of hospital care and 
treatment, but injuries resulting from risks created by any 
circumstances or incidents of hospitalization.  VA O.G.C. 
Prec. 7-97 (Jan. 29, 1997).  An injury caused by a fall may 
be considered a result of hospitalization where the 
conditions or incidents of hospitalization caused or 
contributed to the fall or the severity of the injury.  
However, a fall due solely to the claimant's inadvertence, 
want of care, or preexisting disability generally does not 
result from hospitalization.  Id.

The Board notes that this claim was filed prior to October 1, 
1997, and that fault or negligence on the part of the VA is 
not a factor for consideration.  See Brown v. Gardner, 513 
U.S. 115 (1994); Jimison v. West, 13 Vet. App. 75, 77 (1999); 
VA O.G.C. Prec. 6-98 (Apr. 1998). 

Turning to the medical evidence on hand, VA treatment records 
from May 23, 1993, the day of the veteran's fall, show that 
he fell and lost consciousness, that he had mild paraspinal 
tenderness of the cervical and lumbar spine without 
deformity, no head lacerations, and no apparent injury to the 
extremities.  His pupils were equal, round and reactive to 
light, his extraocular muscles were intact, and his vital 
signs were stable.  The examiner who treated him noted trauma 
status post fall with mental status changes and questionable 
lower limb neurodeficit.  Computed tomography (CT) scans of 
the cervical spine and head were normal, and x-rays of the 
pelvis, lumbar spine, thoracic spine, and cervical spine, 
showed no fractures or dislocations.  The lumbar spine and 
cervical spine had degenerative changes, and the cervical 
spine report specifically notes that these changes did not 
appear to be related to his trauma.

The veteran was transferred from the VA facility to a private 
medical facility for additional neurological evaluation.  X-
rays of the cervical spine at the private facility showed no 
abnormalities; he ambulated and voided without difficulty, 
and the examiners noted no neurological abnormalities other 
than a possible hysteria component.  He was discharged back 
to the VA facility on May 24, 1993, neurologically intact, 
with stable vitals, and no problems other than neck 
stiffness.  The diagnosis was mild concussion.  

Treatment notes show that subsequent to the May 1993 fall, 
the veteran complained of blurred vision, cervical spine 
pain, lumbar spine pain, and headaches.  There is no 
diagnosis of cervical spine or lumbar spine disability other 
than pain.  Pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, (1999).  
While the veteran's lumbar spine and cervical spine were 
shown to have degenerative changes on x-rays taken at the 
time of the fall, these changes were not been attributed to 
the fall.  In fact, the cervical spine changes were 
specifically deemed unrelated to the May 1993 fall, and 
lumbar spine pain has been attributed to a lumbar laminectomy 
in 1983 or 1984.  

With regard to his complaints of blurred vision, in June 1993 
glasses were prescribed for the veteran.  Blurred vision 
complaints in July 1993 outpatient treatment notes were 
attributed to a need for a stronger prescription for distance 
vision.  No mention of the fall in 1993 was made in 
connection with his prescription for eyeglasses.  

Moving to the veteran's claims of headaches, at discharge 
from the VA medical center on June 15, 1993, muscle 
contracture headaches and post concussion syndrome were 
diagnosed, reflecting that the headaches were considered a 
separate entity from the post concussion syndrome.  Another 
CT scan of the head was performed in July 1993, and the 
results again were normal.  The veteran was referred to 
neurology with a notation that his symptoms were either 
psychogenic and questionably compensation oriented or truly 
neurologically a post concussion syndrome.  

Outpatient treatment records show that after a September 1993 
neurological evaluation, the examiner concluded that the 
veteran had headaches that did not appear to be migraines or 
aneurysmal leak and were probably post concussion with 
substance abuse overlay, further noting that they should 
improve in six months if they were post concussion headaches.  
The same examiner saw the veteran again at a follow-up 
evaluation in October 1993 and found that the etiology of the 
veteran's headaches was unclear, and that the symptoms did 
not fit migraines and were questionably stress induced versus 
obstructive sleep apnea versus psychological.  

In May 1995 the veteran was provided a VA cranial nerves 
examination.  It is not clear from the examination report 
that the examiner reviewed the veteran's claims file prior to 
the examination as no discussion of the clinical findings or 
any of the veteran's past treatment is of record.  The 
examiner's only medical notation was to indicate that the 
cranial nerves 5, 7, and 9 to 12 were normal.  The veteran 
reported that he fell around two years previously and 
developed headaches afterward which now occur once or twice a 
month.  Based on this statement, the examiner noted an 
impression of post traumatic vascular headaches occurring 
approximately once per month.  This impression is not 
competent evidence of a link between the veteran's headaches 
and his 1993 fall because, "[e]vidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute 'competent medical evidence' satisfying the 
Grottveit [v. Brown, 5 Vet. App. 91, 93 (1993)] 
requirement."  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  "A bare transcription of a lay history is not 
transformed into 'competent medical evidence' merely because 
the transcriber happens to be a medical professional."  Id.  

The Board finds that the veteran has not provided any 
competent evidence to establish that he has additional 
disability due to the slip and fall in May 1993.  While he is 
competent to establish by his testimony the circumstances of 
his fall, as a layperson, he is not competent to establish a 
medical diagnosis.  The veteran's claim of additional 
disability is not otherwise borne out by the evidence of 
record, and his statements, on their own, are not competent 
evidence as to medical diagnosis or causation.  Moray v. 
Brown, 5 Vet. App. 463 (1993), Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  As there is no competent evidence of 
additional disability as a result of the May 1993 fall at a 
VA facility, the claim for compensation for such disability 
under 38 U.S.C.A. § 1151 is not well grounded.

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that deciding the claim on this basis 
herein is not prejudicial to the claimant.  See Edenfield v. 
Brown, 8 Vet. App. 384 (1995) (deciding that the remedy for 
the Board's deciding on the merits a claim that is not well 
grounded should be affirmance, on the basis of nonprejudicial 
error).  By denying the claim on the merits, the RO accorded 
the claim a broader (not lesser) scope of review than it 
merited.  Therefore, the Board finds that it is not necessary 
to remand the matter for the issuance of a supplemental 
statement of the case concerning whether or not the claim is 
well grounded.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); VAOGPREC 16-92 (O.G.C. Prec. 16-92) at 7-10.


ORDER

Compensation under 38 U.S.C.A. § 1151 for headaches, a back 
disorder, a neck disorder, and vision impairment, as a result 
of a slip and fall at a VA facility in May 1993 is denied.


		
	George R. Senyk
	Member, Board of Veterans' Appeals

 

